      Case 1:21-cv-00710-CCC Document 1 Filed 04/16/21 Page 1 of 64




Joshua Prince, Esq.
Attorney Id. No. 306521
Civil Rights Defense Firm, P.C.
646 Lenape Road
Bechtelsville, PA 19505
(888) 202-9297 ext 81114
(610) 400-8439 (f)
Joshua@CivilRightsDefenseFirm.com

Adam Kraut, Esq.
Attorney Id. No. 318482
Firearms Policy Coalition
1215 K Street, 17th Floor
Sacramento, CA 95814
(916) 476-2342
Akraut@fpclaw.org


         IN THE UNITED STATES DISTRICT COURT
       FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

     JULIO SUAREZ;                 :         Civil Rights Complaint
     DANIEL R. BINDERUP;           :         42 U.S.C. § 1983
     DANIEL F. MILLER;             :
     FIREARMS POLICY               :         Civil Action No. _________
     COALITION, INC.; and,         :
     SECOND AMENDMENT              :
     FOUNDATION,                   :
                                   :
                   Plaintiffs      :
                                   :
         v.                        :
                                   :
     COL. ROBERT EVANCHICK, :
      Commissioner of Pennsylvania :
      State Police                 :
                   Defendant       :
      Case 1:21-cv-00710-CCC Document 1 Filed 04/16/21 Page 2 of 64




                               COMPLAINT

     COME NOW Plaintiffs Julio Suarez, Daniel Binderup, Daniel

Miller, Firearms Policy Coalition, Inc., and Second Amendment

Foundation, on behalf of themselves and those similarly situated, by

and through their attorneys, Joshua Prince of Civil Rights Defense

Firm, P.C., and Adam Kraut of Firearms Policy Coalition, and complain

of Defendant Robert Evanchick as follows:

                          INTRODUCTION

1.   The Second Amendment to the United States Constitution

     guarantees “the right of the people to keep and bear Arms.” U.S.

     CONST.    AMEND.    II.   When    the   People,   by   enacting   that

     amendment, enshrined in their Nation’s fundamental charter the

     right to “carry weapons in case of confrontation” for the “core

     lawful purpose of self-defense,” District of Columbia v. Heller, 554

     U.S. 570, 592, 630 (2008), they did not mean to leave the freedom

     to exercise that right at the mercy of the very government officials

     whose hands they sought to bind. No, “[t]he very enumeration of

     the right takes out of the hands of government . . . the power to




                                   2
      Case 1:21-cv-00710-CCC Document 1 Filed 04/16/21 Page 3 of 64




     decide on a case-by-case basis whether the right is really worth

     insisting upon.” Id.

2.   In Heller, the U.S. Supreme Court held that to “bear arms”

     includes the “carry [of a firearm] ... in a pocket, for the purpose ...

     of being armed and ready for offensive or defensive action in a

     case of conflict with another person.” 554 U.S. at 584.

3.   Plaintiffs Julio Suarez, Daniel R. Binderup, Daniel Miller, and the

     similarly situated members of Plaintiffs Firearms Policy Coalition,

     Inc., and Second Amendment Foundation, have a fundamental,

     constitutionally guaranteed right to carry loaded, operable

     firearms on their person, outside their homes, while in public and

     in motor vehicles, for lawful purposes including immediate self-

     defense.

4.   Plaintiffs wish to exercise their fundamental, constitutionally

     guaranteed right to carry loaded and unloaded, operable firearms

     on their person, outside their homes, while in public and in motor

     vehicles, for lawful purposes including immediate self-defense.

     But because of the Defendant’s laws and policies they have been

     and continue to actively enforce today, they cannot.



                                     3
      Case 1:21-cv-00710-CCC Document 1 Filed 04/16/21 Page 4 of 64




5.   The     Commonwealth      of   Pennsylvania    generally    bars   the

     transportation and carrying of loaded firearms by ordinary

     citizens in public for self-defense unless they first acquire a license

     to carry a firearm under 18 Pa.C.S. § 6109 (“LTCF”). 18 Pa.C.S. §

     6106.

6.   That is especially so during declared states of emergency, when

     the Commonwealth further prohibits all carry of firearms in

     public unless a person has a valid LTCF. 18 Pa.C.S. § 6107.

     Because of three declarations of emergency by Governor Tom

     Wolf, Pennsylvania has been in a state of emergency since 2018.

7.   And because Governor Wolf vetoed an act passed by the

     Commonwealth’s Legislature, House Bill 1747 (“HB 1747”), that

     would have lifted the carry ban under Section 6107, despite an

     express opportunity to change the State’s policy in this limited

     regard, the Commonwealth’s state-of-emergency-based ban on

     firearms is firmly fixed into the regulatory scheme.

8.   Unless a law-abiding person has a valid LTCF, he or she is further

     specifically prohibited from carrying firearms in the City of

     Philadelphia (“Philadelphia”) under State law. 18 Pa.C.S. § 6108.



                                     4
       Case 1:21-cv-00710-CCC Document 1 Filed 04/16/21 Page 5 of 64




9.    State and local governments, whether legislatively or by executive

      decree, cannot simply suspend the Constitution. Authorities may

      not, by decree or otherwise, enact and/or enforce a suspension or

      deprivation of constitutional liberties.

10.   Adding further insult to constitutional injury, should an

      unlicensed person be convicted for exercising his rights by

      carrying a handgun in public, he would lose his Second

      Amendment rights under federal law.

11.   Indeed, Defendant’s laws, regulations, policies, and enforcement

      practices individually and collectively prevent law-abiding adults

      like Plaintiffs from exercising their fundamental, individual right

      to bear loaded, operable handguns outside the home through

      oppressive criminal statutes combined with a licensing system

      that is both required and closed to Plaintiffs and adults like them.

12.   Defendant’s laws, regulations, policies, and enforcement practices

      thus violate the right to keep and bear arms expressly protected

      under the Second and Fourteenth Amendments to the United

      States Constitution.




                                     5
       Case 1:21-cv-00710-CCC Document 1 Filed 04/16/21 Page 6 of 64




                                PARTIES

13.   Plaintiff Julio Suarez (“Mr. Suarez”) is a natural person, over the

      age of twenty-one, a citizen of Spring Grove, Pennsylvania and the

      United States, and a member of Firearms Policy Coalition and the

      Second Amendment Foundation.

14.   Plaintiff Daniel Binderup (“Mr. Binderup”) is a natural person,

      over the age of twenty-one, a citizen of Manheim, Pennsylvania

      and the United States, and a member of Firearms Policy Coalition

      and the Second Amendment Foundation.

15.   Plaintiff Daniel Miller (“Mr. Miller”) is a natural person, over the

      age of twenty-one, a citizen of Bristol, Pennsylvania and the

      United States, and a member of Firearms Policy Coalition and the

      Second Amendment Foundation.

16.   Plaintiff Firearms Policy Coalition, Inc. (“FPC”) is a 501(c)(4) non-

      profit organization incorporated under the laws of Delaware, with

      a place of business in Sacramento, California. The purposes of

      FPC include defending and promoting the People’s rights—

      especially the fundamental, individual Second Amendment right

      to keep and bear arms—advancing individual liberty, and



                                     6
       Case 1:21-cv-00710-CCC Document 1 Filed 04/16/21 Page 7 of 64




      restoring freedom. FPC serves its members and the public through

      legislative advocacy, grassroots advocacy, litigation and legal

      efforts, research, education, outreach, and other programs. FPC’s

      members reside both within and outside Pennsylvania. FPC

      represents its members and supporters—who include gun owners,

      prospective gun owners, licensed firearm retailers, and others—

      and brings this action on behalf of itself, its members, including

      the named Plaintiffs herein, and supporters who possess all the

      indicia of membership. FPC’s members have been adversely and

      directly harmed by Defendant’s enforcement of the laws,

      regulations, policies, practices, and customs challenged herein.

      Because of Defendant’s enforcement of the laws, regulations,

      policies, practices, and customs challenged herein, FPC has and

      continues to suffer a diversion of resources to identify and/or

      counteract the unlawful actions, as well as a frustration of the

      organization’s mission.

17.   Plaintiff Second Amendment Foundation (“SAF”) is a nonprofit

      educational foundation incorporated in 1974 under the laws of

      Washington with its principal place of business in Bellevue,



                                    7
       Case 1:21-cv-00710-CCC Document 1 Filed 04/16/21 Page 8 of 64




      Washington. SAF is a 501(c)3 under Title 26 of the United States

      Code. SAF’s mission is to preserve the individual constitutional

      right to keep and bear arms through public education, judicial,

      historical and economic research, publishing, and legal action

      programs focused on the civil right guaranteed by the Second

      Amendment to the U.S. Constitution. SAF has members and

      supporters nationwide, including in Pennsylvania. SAF brings

      this action on behalf of itself, its members, and supporters who

      possess all the indicia of membership, who seek to exercise their

      right to carry loaded firearms outside their homes for self-defense

      in case of confrontation. SAF has been adversely and directly

      harmed in having expended and diverted organizational resources

      to defend the fundamental rights of its members and supporters,

      against Defendant’s laws, policies, and enforcement practices,

      including through this action.

18.   Defendant Colonel Robert Evanchick (“Evanchick”) is the head

      and Commissioner of the Pennsylvania State Police (“PSP”). As

      Commissioner of the PSP, Defendant Evanchick, in addition to

      being responsible for assisting the Pennsylvania Governor in



                                       8
       Case 1:21-cv-00710-CCC Document 1 Filed 04/16/21 Page 9 of 64




      enforcing the laws of the Commonwealth of Pennsylvania, is

      responsible for the implementation, execution, and administration

      of the laws, regulations, customs, practices, and policies of the

      PSP and the Commonwealth, inter alia, in relation to the Uniform

      Firearms Act, 18 Pa.C.S. § 6101, et seq., and the Pennsylvania

      Instant Check System (“PICS”). As Commissioner of the PSP,

      Defendant Evanchick is presently enforcing the Commonwealth's

      laws, regulations, customs, practices, and policies complained of in

      this action, including the Commonwealth's laws on the keeping

      and bearing of firearms especially, but not limited to, in public

      places and on public roads and in other public places. Defendant

      Evanchick is sued in his official capacity.

                    JURISDICTION AND VENUE

19.   This Court has jurisdiction pursuant to 28 U.S.C. §§ 1331 and

      1343, which confer original jurisdiction on federal district courts

      to hear suits alleging the violation of rights and privileges under

      the United States Constitution.

20.   This action for violation of Plaintiffs’ constitutional rights is

      brought under 42 U.S.C. § 1983 and seeks declaratory and



                                     9
        Case 1:21-cv-00710-CCC Document 1 Filed 04/16/21 Page 10 of 64




       injunctive relief pursuant to 28 U.S.C. §§ 2201 and 2202, as well

       as attorneys’ fees pursuant to 42 U.S.C. § 1988.

21.    Venue is proper in this district pursuant to 28 U.S.C. § 1391(b), as

       Defendant and his PSP are headquartered in Harrisburg,

       Pennsylvania, and a substantial part of the events and omissions

       giving rise to Plaintiffs’ claims occurred in the Middle District of

       Pennsylvania.

                        STATEMENT OF FACTS

      The Commonwealth’s Unconstitutional Regulatory Scheme

22.    The foregoing paragraphs are incorporated herein as if set forth in

       full.

23.    The Commonwealth of Pennsylvania generally allows individuals

       to openly carry firearms1 without a license. But Pennsylvania has

       broadly criminalized the carrying of loaded concealed firearms in




1 Under the Uniform Firearms Act (“UFA”), the term “firearm” is
generally defined to mean “[a]ny pistol or revolver with a barrel length
less than 15 inches, any shotgun with a barrel length less than 18
inches or any rifle with a barrel length less than 16 inches, or any
pistol, revolver, rifle or shotgun with an overall length of less than 26
inches. The barrel length of a firearm shall be determined by measuring
from the muzzle of the barrel to the face of the closed action, bolt or
cylinder, whichever is applicable.” 18 Pa.C.S. § 6102.

                                      10
       Case 1:21-cv-00710-CCC Document 1 Filed 04/16/21 Page 11 of 64




      public and in motor vehicles by ordinary citizens unless they have

      a valid LTCF under 18 Pa.C.S. § 6109.

24.   LTCFs are issued “for the purpose of carrying a firearm concealed

      on or about one’s person or in a vehicle throughout [the]

      Commonwealth.”

25.   Except as provided in 18 Pa.C.S. § 6106(a)(2), “any person who

      carries a firearm in any vehicle or any person who carries a

      firearm concealed on or about his person, except in his place of

      abode or fixed place of business, without a valid and lawfully

      issued license under this chapter commits a felony of the third

      degree.” 18 Pa.C.S. § 6106(a)(1).

26.   “A person who is otherwise eligible to possess a valid license under

      this chapter but carries a firearm in any vehicle or any person

      who carries a firearm concealed on or about his person, except in

      his place of abode or fixed place of business, without a valid and

      lawfully issued license and has not committed any other criminal

      violation commits a misdemeanor of the first degree.” 18 Pa.C.S. §

      6106(a)(2).




                                     11
      Case 1:21-cv-00710-CCC Document 1 Filed 04/16/21 Page 12 of 64




27.   Pennsylvania further prohibits the “carry[ing of] a firearm upon

      the public streets or upon any public property during an

      emergency proclaimed by a State or municipal governmental

      executive” unless they possess a valid LTCF. 18 Pa.C.S. § 6107.2

28.   Pennsylvania has been under a constant state of emergency,

      proclaimed by Governor Tom Wolf, since January 10, 2018.3

29.   Pennsylvania has been under an additional state of emergency,

      proclaimed by Governor Wolf, related to COVID-19 since March 6,

      2020.4

30.   Because of those proclamations by Governor Wolf, 18 Pa.C.S. §

      6107 additionally and currently restricts the Plaintiffs, and all

      those similarly situated, from transporting or carrying firearms in




2 18 Pa.C.S. § 6107 further provides that the term “firearm” “includes
any weapon that is designed to or may readily be converted to expel any
projectile by the action of an explosive or the frame or receiver of any
weapon,” a substantially broader definition than that found in 18
Pa.C.S. § 6102.
3 See https://www.governor.pa.gov/newsroom/governor-wolf-declares-

heroin-and-opioid-epidemic-a-statewide-disaster-emergency and
https://www.governor.pa.gov/newsroom/gov-wolf-signs-8th-opioid-
disaster-declaration-renewal-vows-continued-concerted-efforts.
4 See https://www.governor.pa.gov/newsroom/gov-wolf-signs-covid-19-

disaster-declaration-to-provide-increased-support-for-state-response.

                                    12
       Case 1:21-cv-00710-CCC Document 1 Filed 04/16/21 Page 13 of 64




      public, and upon public streets and public property, even for

      lawful purposes, including self-defense.

31.   Governor Wolf vetoed an act passed by the Commonwealth’s

      Legislature, House Bill 1747,5 that would have lifted the carry ban

      under Section 6107.

32.   Moreover, the State’s statutes further provide that: “No person

      shall carry a firearm, rifle or shotgun at any time upon the public

      streets or upon any public property in a city of the first class

      unless: (1) such person is licensed to carry a firearm; or (2) such

      person is exempt from licensing under section 6106(b) of this title

      (relating to firearms not to be carried without a license).” 18

      Pa.C.S. § 6108.

33.   The City of Philadelphia is the only “city of the first class,” 53 P.S.

      § 101 (defining city of the first class to be those which contain a

      population of one million or more), with a population of

      approximately ~1,584,000 in 2010.6


5 The text of House Bill 1747 is online at https://bit.ly/pa-hb1747. Gov.
Wolf’s veto message is online at https://bit.ly/pa-hb1747-veto.
6 U.S. Census Bureau QuickFacts for Philadelphia, Pennsylvania,

online at
https://www.census.gov/quickfacts/philadelphiacitypennsylvania.

                                     13
      Case 1:21-cv-00710-CCC Document 1 Filed 04/16/21 Page 14 of 64




34.   Arrest and prosecution for unlawfully carrying a firearm under

      the Commonwealth’s statutes could result in serious penalties,

      including one’s imprisonment, loss of liberty, fines, and losing

      Second Amendment rights for life.7

35.   Thus, law-abiding individuals like Plaintiffs, Plaintiff FPC’s and

      SAF’s similarly situated members and supporters, and other law-

      abiding, typical adults can only transport and carry loaded

      firearms in the Commonwealth and City of Philadelphia if they

      have a LTCF.




7 See 18 Pa.C.S. §§ 6106(a)(1) (making it a felony of the third degree for
an individual to carry a firearm concealed on or about his person, except
in his place of abode or fixed place of business without a LTCF) and
6106(a)(2) (grading the same offense as a misdemeanor of the first
degree if the individual is eligible to receive a LTCF and has not
committed any other criminal violations). See also 18 Pa.C.S. § 106(b)(6)
(classifying a misdemeanor of the first degree as punishable by a term
of imprisonment “of which is not more than five years”), 18 U.S.C. §
921(a)(20) (defining “crime punishable by imprisonment for a term
exceeding one year” to include a state law misdemeanor punishable by
more than two years imprisonment), and 18 U.S.C. § 922(g)(1) (making
it unlawful for anyone convicted of a crime punishable for a term
exceeding one year to possess firearms or ammunition). A violation of 18
Pa.C.S. §§ 6107 and 6108, pursuant to 18 Pa.C.S. § 6119, is a
misdemeanor of the first degree, for which a conviction would prohibit
the Plaintiffs, and those similarly situated, from being able to purchase,
possess, and utilize firearms and ammunition, pursuant to 18 U.S.C. §
922(g)(1).

                                    14
       Case 1:21-cv-00710-CCC Document 1 Filed 04/16/21 Page 15 of 64




36.   The Commonwealth has laws restricting access to and possession

      of firearms by prohibited persons it could enforce with respect to

      specific proscribed conduct. See generally 18 Pa.C.S. § 6105.

                             Plaintiff Suarez

37.   Plaintiff Suarez:

      a.   Is a United States citizen;

      b.   Is over the age of 21;

      c.   Is not under indictment;

      d.   Has never been convicted of a felony or misdemeanor crime of

           domestic violence;

      e.   Has only once been convicted of a crime punishable by more

           than one (1) year;

      f.   Is not a fugitive from justice;

      g.   Is not an unlawful user of, or addicted to, any controlled

           substance;

      h.   Has not been adjudicated a mental defective or been

           committed to a mental institution;

      i.   Has not been discharged from the Armed Forces under

           dishonorable conditions;



                                      15
       Case 1:21-cv-00710-CCC Document 1 Filed 04/16/21 Page 16 of 64




      j.   Has never renounced his citizenship; and,

      k.   Is not the subject of a restraining order relating to an intimate

           partner.

38.   In 1990, Plaintiff Suarez was convicted of a violation of Md. Ann.

      Code art.27 § 36B(b) (1990)8 (“Section 36B(b)”) for carrying a

      handgun without a license, for which he received one-year

      probation, as well as 180 days imprisonment and a $500 fine, both

      suspended. See Binderup, 836 F.3d at 340.

39.   A violation of Section 36B(b) was a misdemeanor punishable by up

      to three years imprisonment, which triggered the prohibition of 18

      U.S.C. § 922(g)(1), which prohibits an individual from purchasing

      and possessing firearms and ammunition, if the individual has

      “has been convicted in any court of, a crime punishable by

      imprisonment for a term exceeding one year.”

40.   Plaintiff Suarez was also convicted of a misdemeanor crime of

      driving under the influence in Maryland state court.9


8 Md. Ann. Code art.27 § 36B(b) is now codified without substantive
change at Md. Code Ann., Crim. Law § 4-203.
9 This conviction did not trigger the prohibition found in 18 U.S.C. §

922(g)(1). See Binderup, 836 F.3d at 340. (“Eight years later, he was
convicted again in a Maryland state court, this time for the state-law

                                     16
       Case 1:21-cv-00710-CCC Document 1 Filed 04/16/21 Page 17 of 64




41.   Plaintiff Suarez has never been charged with nor convicted of any

      other misdemeanor or felony offense. See, Exhibit A.

42.   Furthermore, 18 Pa.C.S. § 6105(b) prohibits an individual from

      purchasing and possessing firearms in the Commonwealth, if the

      individual has been convicted of certain specific offenses.

43.   In relation to the state law prohibition, on August 31, 2009,

      pursuant to 18 Pa.C.S. § 6105(d), Judge John Kuhn, President

      Judge of the Court of Common Pleas of Adams County,

      Pennsylvania, granted Plaintiff Suarez’s petition for relief;

      thereby, restoring Plaintiff Suarez’s rights, under the laws of the

      Commonwealth, to “possess, use, control, sell, transfer or

      manufacture” firearms. A copy of the August 31, 2009 Order is

      attached hereto and incorporated herein as Exhibit B.

44.   As the Court of Common Pleas of Adams County lacked the

      authority to relieve Plaintiff Suarez’s disability pursuant to 18

      U.S.C. § 922(g)(1), Plaintiff Suarez brought a Second Amendment

      challenge, where on February 18, 2015, U.S. District Court Judge



misdemeanor of driving under the influence of alcohol. Only the first of
the convictions was subject to § 922(g)(1).”).


                                     17
      Case 1:21-cv-00710-CCC Document 1 Filed 04/16/21 Page 18 of 64




      William W. Caldwell sustained, in part, Plaintiff Suarez’s

      challenge10 (Suarez v. Holder, 255 F.Supp.3d 573, (M.D. Pa.

      2015)), finding that it was unconstitutional to deny him, in

      perpetuity, his right to keep and bear arms as a result of being

      convicted of a crime punishable by more than one year, which was

      thereafter affirmed by the en banc Third Circuit in Binderup, 836

      F.3d at 356-57.

45.   Plaintiff Suarez lawfully owns and possesses rifles, shotguns, and

      handguns.

46.   In November of 2017, concerned for his and his family’s safety and

      desiring to be able to protect himself and his family by lawfully

      carrying a firearm for self-defense and desiring to be able to

      lawfully transport firearms beyond the limitations contained in 18

      Pa.C.S. §§ 6106 – 6108 Plaintiff Suarez attempted to obtain a

      license to carry firearms and was denied.

47.   As Plaintiff Suarez was unaware of any putative disability, he

      filed a Pennsylvania Instant Check System Challenge Form, to

      which it is believed the Pennsylvania State Police responded on or

10This Court granted the Defendants’ motion to dismiss with respect to
Count One of the complaint.

                                    18
      Case 1:21-cv-00710-CCC Document 1 Filed 04/16/21 Page 19 of 64




      about November, 2017, stating that he was denied, for his 1990

      conviction for “handgun on person: carry/wear” in the State of

      Maryland under 18 Pa.C.S. § 6109(e).11 A copy of the January 29,

      2018 letter from PSP upholding its initial denial is attached

      hereto and incorporated herein as Exhibit C.

48.   The pertinent statutory text of 18 Pa.C.S. § 6109(e)(1)(viii) is

      virtually verbatim the statutory text of 18 U.S.C. § 922(g)(1),

      which the Third Circuit has already held was unconstitutional as

      applied to Plaintiff Suarez. Cf. 18 Pa.C.S. § 6109(e)(1)(viii)

      declaring that an individual is prohibited, where the individual

      “has been convicted of a crime punishable by imprisonment for a

      term exceeding one year” with 18 U.S.C. § 922(g)(1), declaring

      that an individual is prohibited, where the individual “has been

      convicted in any court of, a crime punishable by imprisonment for

      a term exceeding one year.”

49.   It is Plaintiff Suarez’s present intention and desire to carry

      loaded, operable firearms, including a handgun, on his person and


11Plaintiff Suarez is unable to locate this correspondence; however,
Plaintiff Suarez does have the later response from the PSP upholding
his denial which cites that basis.

                                    19
       Case 1:21-cv-00710-CCC Document 1 Filed 04/16/21 Page 20 of 64




      in motor vehicles, in public for all lawful purposes including self-

      defense and in case of confrontation, without being subjected to

      criminal sanction and the loss of his liberty and rights under

      Defendant’s laws and to procure a license to carry firearms to

      lawfully do as much.

50.   Plaintiff Suarez also desires to be able to lawfully transport all of

      his firearms within the Commonwealth, without restriction,

      including, but not limited to, being able to:

      a.   During an emergency proclaimed by a State or municipal

           governmental executive:

             i.   Purchase a firearm from a Federal Firearm Licensee

                  and transport that unloaded firearm, while on the

                  public streets and public property, to:

                      A. His home or other place of abode;

                      B. To another Federal Firearm Licensee;

                      C. A range or other location providing for target

                         shooting;

                      D. A place of business;

                      E. A friend’s house; and,



                                     20
 Case 1:21-cv-00710-CCC Document 1 Filed 04/16/21 Page 21 of 64




                F. A place where he desires to hunt;

      ii.   With an unloaded firearm, travel on the public streets

            and public property from any of the locations specified

            in ¶ 50, a., i., supra, to:

                A. A range or other location providing for target

                    shooting;

                B. A Federal Firearm Licensee;

                C. A place of business;

                D. A place of abode;

                E. A friend’s house; and,

                F. A place where he desires to hunt;

     iii.   With an unloaded firearm, while traveling on the

            public streets and public property, stop for a bathroom

            breaks, food, coffee, or to pick up or drop off a friend,

            when going to or from any of the locations specified in

            ¶¶ 50, a., i. and ii, supra;

b.   In the absence of an emergency proclaimed by a State or

     municipal     governmental       executive,   with   an   unloaded




                                 21
 Case 1:21-cv-00710-CCC Document 1 Filed 04/16/21 Page 22 of 64




     firearm, stop for a bathroom breaks, food, coffee, or to pick

     up or drop off a friend, when going to or from:

        i. A range;

        ii. Target shooting;

       iii. A place of purchase to his home or place of business;

       iv. A place of repair, sale or appraisal;

        v. A place of abode or business to another; and,

       vi. A place where he desires to hunt;

c.   In the absence of an emergency proclaimed by a State or

     municipal     governmental      executive,    with    an   unloaded

     firearm, travel throughout the Commonwealth to and from

     lawful places, where he may otherwise lawfully possess and

     carry a firearm, including, but not limited to:

        i. Friends’ houses;

        ii. Businesses; and,

       iii. From    a   successful    hunt    to    a     business   that

           processes/butchers the successfully taken game; and,

d.   Regardless of whether during or in the absence of an

     emergency proclaimed by a State or municipal governmental



                               22
      Case 1:21-cv-00710-CCC Document 1 Filed 04/16/21 Page 23 of 64




            executive, travel in a mode of transportation and carry on

            the public streets and public property throughout the

            Commonwealth a loaded firearm to protect himself and his

            family.

51.   Thus, as a result of his isolated 1990 conviction—for which he was

      granted state relief in 2009 and federal relief in 2015—

      Defendant’s active enforcement and contention that Plaintiff

      Suarez is prohibited from obtaining a license to carry firearms by

      operation of 18 Pa.C.S. § 6109(e), subjects Plaintiff Suarez to 18

      Pa.C.S. §§ 6106 – 6108, which restricts his right to lawfully carry

      and transport firearms throughout this Commonwealth, including

      for purposes of self-defense, as well as to and from the

      aforementioned locations and activities.

52.   Plaintiff Suarez is a responsible, law-abiding, peaceable citizen

      with no history of violent behavior or other conduct that would

      suggest he poses any threat or danger. See, Binderup, 836 F.3d at

      356 (declaring “Nor is there any evidence in the record to show

      why               people                like               [Plaintiff

      Suarez] remain potentially irresponsible after many years of



                                    23
       Case 1:21-cv-00710-CCC Document 1 Filed 04/16/21 Page 24 of 64




      apparently responsible behavior. Without more, there is not a

      substantial fit between the continuing disarmament of [Plaintiff

      Suarez] and an important government interest.”).

53.   Plaintiff Suarez desires to carry loaded, operable firearms,

      including a handgun, on his person and in motor vehicles, in

      public for all lawful purposes including self-defense and in case of

      confrontation, without being subjected to criminal sanction and

      the loss of liberty and rights under Defendant’s laws and further

      desires to obtain a license to carry firearms to lawfully do as

      much.

                            Plaintiff Binderup

54.   Plaintiff Binderup:

        e. Is a United States citizen;

        f. Is over the age of 21;

        g. Is not under indictment;

        h. Has never been convicted of a felony or misdemeanor crime

           of domestic violence;

        i. Has only once been convicted of a crime punishable by more

           than one (1) year;



                                     24
       Case 1:21-cv-00710-CCC Document 1 Filed 04/16/21 Page 25 of 64




        j. Is not a fugitive from justice;

        k. Is not an unlawful user of, or addicted to, any controlled

           substance;

        l. Has not been adjudicated a mental defective or been

           committed to a mental institution;

        m. Has not been discharged from the Armed Forces under

           dishonorable conditions;

        n. Has never renounced his citizenship; and,

        o. Is not the subject of a restraining order relating to an

           intimate partner.

55.   In 1997, Plaintiff Binderup pled guilty to a violation of 18 Pa.C.S.

      § 6301 (corruption of a minor), as a result of a consensual sexual

      relationship with a seventeen-year-old employee at his bakery and

      for which, he received three years of probation, a $300.00 fine,

      plus court costs and restitution. See, Exhibit D and Binderup, 836

      F.3d at 340.

56.   As corruption of a minor is a misdemeanor of a first degree,

      pursuant to 18 Pa.C.S. § 106(b)(6), it could have been punished by

      up to five years in jail, which triggered the prohibition of 18 U.S.C.



                                     25
       Case 1:21-cv-00710-CCC Document 1 Filed 04/16/21 Page 26 of 64




      § 922(g)(1), which prohibits an individual from purchasing and

      possessing firearms and ammunition, if the individual has “has

      been convicted in any court of, a crime punishable by

      imprisonment for a term exceeding one year.”

57.   Furthermore, 18 Pa.C.S. § 6105(b) prohibits an individual from

      purchasing and possessing firearms in the Commonwealth, if the

      individual has been convicted of corruption of a minor.

58.   In relation to the state law prohibition, on June 1, 2009, pursuant

      to 18 Pa.C.S. § 6105(d), Judge Howard Knisely of the Court of

      Common Pleas of Lancaster County, Pennsylvania, granted

      Plaintiff Binderup’s petition for relief; thereby, restoring Plaintiff

      Binderup’s rights, under the laws of the Commonwealth, to

      “possess, use, control, sell, transfer or manufacture” firearms. A

      copy of the June 1, 2009 Order is attached hereto and incorporated

      herein as Exhibit E.

59.   As the Court of Common Pleas of Lancaster County lacked the

      authority to relieve Plaintiff Binderup’s disability pursuant to 18

      U.S.C.   §   922(g)(1),   Plaintiff   Binderup   brought   a   Second

      Amendment challenge, where on September 25, 2014, U.S.



                                      26
      Case 1:21-cv-00710-CCC Document 1 Filed 04/16/21 Page 27 of 64




      District Court Judge James Knoll Gardner sustained Plaintiff

      Binderup’s challenge (Binderup v. Holder, 13-CV-06750, 2014 WL

      4764424 (E.D. Pa. Sept. 25, 2014)), finding that it was

      unconstitutional to deny him, in perpetuity, his right to keep and

      bear arms as a result of being convicted of a crime punishable by

      more than one year, which was thereafter affirmed by the en banc

      Third Circuit in Binderup, 836 F.3d at 356-57.

60.   Plaintiff Binderup has never been charged with nor convicted of

      any other misdemeanor or felony offense. See, Exhibit D.

61.   Plaintiff Binderup lawfully owns rifles, shotguns, and handguns.

62.   In March of 2018, concerned for his and his family’s safety and

      desiring to be able to protect himself and his family by lawfully

      carrying a firearm for self-defense and desiring to be able to

      lawfully transport firearms beyond the limitations contained in 18

      Pa.C.S. §§ 6106 – 6108 Plaintiff Binderup attempted to obtain a

      license to carry firearms and was denied.

63.   As Plaintiff Binderup was unaware of any putative disability, he

      filed a Pennsylvania Instant Check System Challenge Form, to

      which the Pennsylvania State Police responded on March 23,



                                    27
       Case 1:21-cv-00710-CCC Document 1 Filed 04/16/21 Page 28 of 64




      2018, stating that he was denied, as his 1997 conviction for

      corruption of a minor was putatively prohibiting under 18 Pa.C.S.

      § 6109(e)(1)(viii), as a crime punishable by imprisonment for a

      term exceeding one year. A copy of the March 23, 2018 letter is

      attached hereto and incorporated herein as Exhibit F.

64.   The pertinent statutory text of 18 Pa.C.S. § 6109(e)(1)(viii) is

      virtually verbatim the statutory text of 18 U.S.C. § 922(g)(1),

      which the Third Circuit has already held was unconstitutional as

      applied to Plaintiff Binderup. Cf. 18 Pa.C.S. § 6109(e)(1)(viii)

      declaring that an individual is prohibited, where the individual

      “has been convicted of a crime punishable by imprisonment for a

      term exceeding one year” with 18 U.S.C. § 922(g)(1), declaring

      that an individual is prohibited, where the individual “has been

      convicted in any court of, a crime punishable by imprisonment for

      a term exceeding one year.”

65.   It is Plaintiff Binderup’s present intention and desire to carry

      loaded, operable firearms, including a handgun, on his person and

      in motor vehicles, in public for all lawful purposes including self-

      defense and in case of confrontation, without being subjected to



                                     28
       Case 1:21-cv-00710-CCC Document 1 Filed 04/16/21 Page 29 of 64




      criminal sanction and the loss of his liberty and rights under

      Defendant’s laws and to procure a license to carry firearms to

      lawfully do as much.

66.   Plaintiff Binderup also desires to be able to lawfully transport all

      of his firearms within the Commonwealth, without restriction,

      including, but not limited to, being able to:

      a.   During an emergency proclaimed by a State or municipal

           governmental executive:

              i.   Purchase a firearm from a Federal Firearm Licensee

                   and transport that unloaded firearm, while on the

                   public streets and public property, to:

                      A. His home or other place of abode;

                      B. To another Federal Firearm Licensee;

                      C. A range or other location providing for target

                         shooting;

                      D. A place of business;

                      E. A friend’s house; and,

                      F. A place where he desires to hunt;




                                     29
Case 1:21-cv-00710-CCC Document 1 Filed 04/16/21 Page 30 of 64




       ii.   With an unloaded firearm, travel on the public streets

             and public property from any of the locations specified

             in ¶ 66, a., i., supra, to:

                A. A range or other location providing for target

                   shooting;

                B. A Federal Firearm Licensee;

                C. A place of business;

                D. A place of abode;

                E. A friend’s house; and,

                F. A place where he desires to hunt;

      iii.   With an unloaded firearm, while traveling on the

             public streets and public property, stop for a

             bathroom breaks, food, coffee, or to pick up or drop off

             a friend, when going to or from any of the locations

             specified in ¶¶ 66, a., i. and ii, supra;

 b. In the absence of an emergency proclaimed by a State or

    municipal      governmental       executive,   with   an   unloaded

    firearm, stop for a bathroom breaks, food, coffee, or to pick

    up or drop off a friend, when going to or from:



                                 30
 Case 1:21-cv-00710-CCC Document 1 Filed 04/16/21 Page 31 of 64




        i. A range;

        ii. Target shooting;

       iii. A place of purchase to his home or place of business;

       iv. A place of repair, sale or appraisal;

        v. A place of abode or business to another; and,

       vi. A place where he desires to hunt;

c.   In the absence of an emergency proclaimed by a State or

     municipal     governmental      executive,    with    an   unloaded

     firearm, travel throughout the Commonwealth to and from

     lawful places, where he may otherwise lawfully possess and

     carry a firearm, including, but not limited to:

        i. Friends’ houses;

        ii. Businesses; and,

       iii. From    a   successful    hunt    to    a     business   that

           processes/butchers the successfully taken game; and,

d.   Regardless of whether during or in the absence of an

     emergency proclaimed by a State or municipal governmental

     executive, travel in a mode of transportation and carry on

     the public streets and public property throughout the



                               31
      Case 1:21-cv-00710-CCC Document 1 Filed 04/16/21 Page 32 of 64




            Commonwealth a loaded firearm to protect himself and his

            family.

67.   Thus, as a result of his isolated 1997 conviction—for which he was

      granted state relief in 2009 and federal relief in 2014—

      Defendant’s active enforcement and contention that Plaintiff

      Binderup is prohibited from obtaining a license to carry firearms

      by operation of 18 Pa.C.S. § 6109(e)(1)(viii) subjects Plaintiff

      Binderup to 18 Pa.C.S. §§ 6106 – 6108, which restricts his right to

      lawfully   carry   and    transport    firearms     throughout    this

      Commonwealth, including for purposes of self-defense, as well as

      to and from the aforementioned locations and activities.

68.   Plaintiff Binderup is a responsible, law-abiding, peaceable citizen

      with no history of violent behavior or other conduct that would

      suggest he poses any threat or danger. See, Binderup, 836 F.3d at

      356 (declaring “Nor is there any evidence in the record to show

      why    people   like   [Plaintiff   Binderup]     remain   potentially

      irresponsible after many years of apparently responsible behavior.

      Without more, there is not a substantial fit between the




                                     32
       Case 1:21-cv-00710-CCC Document 1 Filed 04/16/21 Page 33 of 64




      continuing disarmament of [Plaintiff Binderup] and an important

      government interest.”).

69.   Plaintiff Binderup desires to carry loaded, operable firearms,

      including a handgun, on his person and in motor vehicles, in

      public for all lawful purposes including self-defense and in case of

      confrontation, without being subjected to criminal sanction and

      the loss of liberty and rights under Defendant’s laws and further

      desires to obtain a license to carry firearms to lawfully do as

      much.

                             Plaintiff Miller

70.   Plaintiff Daniel Miller:

       a.   Is a United States citizen;

       b.   Is over the age of 21;

       c.   Is not under indictment;

       d.   Has never been convicted of a felony or misdemeanor crime

            of domestic violence;

       e.   Has only once been convicted of a crime punishable by more

            than one (1) year;

       f.   Is not a fugitive from justice;



                                     33
       Case 1:21-cv-00710-CCC Document 1 Filed 04/16/21 Page 34 of 64




       g.   Is not an unlawful user of, or addicted to, any controlled

            substance;

       h.   Has not been adjudicated a mental defective or been

            committed to a mental institution;

       i.   Has not been discharged from the Armed Forces under

            dishonorable conditions;

       j.   Has never renounced his citizenship; and,

       k.   Is not the subject of a restraining order relating to an

            intimate partner.

71.   In 1998, Plaintiff Daniel Miller pled guilty to 18 Pa.C.S. §

      4904(a)(2) (unsworn falsifications to authorities)12 and 75 Pa.C.S.

      § 7122(3) (use of an altered PennDOT window tint exemption

      certificate) as a result of his use of the altered certificate during a

      court proceeding, for which he received a year of probation plus

      court costs and restitution. See, Exhibit G and Miller, 356

      F.Supp.3d at 476.


12As noted by the court in Miller, this offense is “a misdemeanor of the
third degree punishable by not more than one year of imprisonment”
and therefore, Plaintiff Daniel Miller’s conviction for it neither triggered
a state nor federal prohibition. 356 F.Supp.3d at 476, fn. 4.


                                     34
       Case 1:21-cv-00710-CCC Document 1 Filed 04/16/21 Page 35 of 64




72.   Unlike Plaintiff Binderup’s conviction, a conviction for use of an

      altered PennDOT window tint exemption certificate is not a crime

      that prohibits the individual under state law, i.e. 18 Pa.C.S. §

      6105. See, Miller, 356 F.Supp.3d at 476, fn. 3.

73.   However, as use of an altered PennDOT window tint exemption

      certificate is a misdemeanor of a first degree, pursuant to 18

      Pa.C.S. § 106(b)(6), it could have been punished by up to five years

      in jail, which triggered the prohibition of 18 U.S.C. § 922(g)(1),

      which prohibits an individual from purchasing and possessing

      firearms and ammunition, if the individual has “has been

      convicted in any court of, a crime punishable by imprisonment for

      a term exceeding one year.”

74.   As a result, Plaintiff Daniel Miller brought a Second Amendment

      challenge, where on September 25, 2014, U.S. District Court

      Judge Eduardo Robreno sustained Plaintiff Daniel Miller’s

      challenge (Miller, 356 F.Supp.3d at 485), finding that it was

      unconstitutional to deny him, in perpetuity, his right to keep and

      bear arms as a result of being convicted of a crime punishable by

      more than one year.



                                     35
       Case 1:21-cv-00710-CCC Document 1 Filed 04/16/21 Page 36 of 64




75.   Plaintiff Miller has never been charged with nor convicted of any

      other misdemeanor or felony offense, prior to or since that

      charging in 1998. See, Exhibit G and Miller, 356 F.Supp.3d at 476

      (declaring that Plaintiff Daniel Miller “has had a spotless record

      ever since.”)

76.   Plaintiff Miller lawfully owns and possesses rifles, shotguns, and

      handguns.

77.   In April of 2019, concerned for his and his family’s safety and

      desiring to be able to protect himself and his family by lawfully

      carrying a firearm for self-defense and desiring to be able to

      lawfully transport firearms beyond the limitations contained in 18

      Pa.C.S. §§ 6106 – 6108, Plaintiff Miller attempted to obtain a

      license to carry firearms and was denied.

78.   As Plaintiff Miller was unaware of any putative disability, he filed

      a Pennsylvania Instant Check System Challenge Form, to which

      the Pennsylvania State Police responded on June 24, 2019, stating

      that he was denied, as his 1998 conviction for use of an altered

      PennDOT window tint exemption certificate was putatively

      prohibiting under 18 Pa.C.S. § 6109(e)(1)(viii), as a crime



                                     36
       Case 1:21-cv-00710-CCC Document 1 Filed 04/16/21 Page 37 of 64




      punishable by imprisonment for a term exceeding one year. A copy

      of the June 24, 2019 letter is attached hereto and incorporated

      herein as Exhibit H.

79.   The pertinent statutory text of 18 Pa.C.S. § 6109(e)(1)(viii) is

      virtually verbatim the statutory text of 18 U.S.C. § 922(g)(1),

      which the Third Circuit has already held was unconstitutional as

      applied to Plaintiff Miller. Cf. 18 Pa.C.S. § 6109(e)(1)(viii)

      declaring that an individual is prohibited, where the individual

      “has been convicted of a crime punishable by imprisonment for a

      term exceeding one year” with 18 U.S.C. § 922(g)(1), declaring

      that an individual is prohibited, where the individual “has been

      convicted in any court of, a crime punishable by imprisonment for

      a term exceeding one year.”

80.   It is Plaintiff Miller’s present intention and desire to carry loaded,

      operable firearms, including a handgun, on his person and in

      motor vehicles, in public for all lawful purposes including self-

      defense and in case of confrontation, without being subjected to

      criminal sanction and the loss of his liberty and rights under




                                     37
       Case 1:21-cv-00710-CCC Document 1 Filed 04/16/21 Page 38 of 64




      Defendant’s laws and to procure a license to carry firearms to

      lawfully do as much.

81.   Plaintiff Miller also desires to be able to lawfully transport all of

      his firearms within the Commonwealth, without restriction,

      including, but not limited to, being able to:

      a.   During an emergency proclaimed by a State or municipal

           governmental executive:

              i.   Purchase a firearm from a Federal Firearm Licensee

                   and transport that unloaded firearm, while on the

                   public streets and public property, to:

                      A. His home or other place of abode;

                      B. To another Federal Firearm Licensee;

                      C. A range or other location providing for target

                         shooting;

                      D. A place of business;

                      E. A friend’s house; and,

                      F. A place where he desires to hunt;




                                     38
 Case 1:21-cv-00710-CCC Document 1 Filed 04/16/21 Page 39 of 64




        ii.   With an unloaded firearm, travel on the public streets

              and public property from any of the locations specified

              in ¶ 81, a., i., supra, to:

                 A. A range or other location providing for target

                    shooting;

                 B. A Federal Firearm Licensee;

                 C. A place of business;

                 D. A place of abode;

                 E. A friend’s house; and,

                 F. A place where he desires to hunt;

       iii.   With an unloaded firearm, while traveling on the

              public streets and public property, stop for a

              bathroom breaks, food, coffee, or to pick up or drop off

              a friend, when going to or from any of the locations

              specified in ¶¶ 81, a., i. and ii, supra;

b.   In the absence of an emergency proclaimed by a State or

     municipal      governmental       executive,   with   an   unloaded

     firearm, stop for a bathroom breaks, food, coffee, or to pick

     up or drop off a friend, when going to or from:



                                  39
 Case 1:21-cv-00710-CCC Document 1 Filed 04/16/21 Page 40 of 64




       i.   A range;

      ii.   Target shooting;

     iii.   A place of purchase to his home or place of business;

     iv.    A place of repair, sale or appraisal;

      v.    A place of abode or business to another; and,

     vi.    A place where he desires to hunt;

c.    In the absence of an emergency proclaimed by a State or

      municipal    governmental      executive,     with    an   unloaded

      firearm, travel throughout the Commonwealth to and from

      lawful places, where he may otherwise lawfully possess and

      carry a firearm, including, but not limited to:

       i.   Friends’ houses;

      ii.   Businesses; and,

     iii.   From    a   successful    hunt    to     a     business   that

            processes/butchers the successfully taken game; and,

d.    Regardless of whether during or in the absence of an

      emergency proclaimed by a State or municipal governmental

      executive, travel in a mode of transportation and carry on

      the public streets and public property throughout the



                               40
       Case 1:21-cv-00710-CCC Document 1 Filed 04/16/21 Page 41 of 64




           Commonwealth a loaded firearm to protect himself and his

           family.

82.   However, as a result of Defendant’s active enforcement of 18

      Pa.C.S. § 6109(e), Defendant is precluding Plaintiff Miller from

      obtaining a license to carry firearms and therefore subjecting

      Plaintiff Miller to the carry and transportation restrictions

      specified in 18 Pa.C.S. §§ 6106 – 6108, for which Defendant is also

      actively enforcing, and which criminalizes Plaintiff Daniel Miller’s

      desired conduct to lawfully carry and transport firearms to and

      from the aforementioned locations and activities, as well as, for

      purposes of self-defense.

83.   Thus, as a result of his isolated 1998 conviction—for which he was

      granted federal relief in 2019—Defendant’s active enforcement

      and contention that Plaintiff Miller is prohibited from obtaining a

      license to carry firearms by operation of 18 Pa.C.S. § 6109(e) and

      subjects to 18 Pa.C.S. §§ 6106 – 6108, which, in total, restricts his

      right to lawfully carry and transport firearms throughout this

      Commonwealth, including for purposes of self-defense, as well as

      to and from the aforementioned locations and activities.



                                     41
       Case 1:21-cv-00710-CCC Document 1 Filed 04/16/21 Page 42 of 64




84.   Plaintiff Miller is a responsible, law-abiding, peaceable citizen

      with no history of violent behavior or other conduct that would

      suggest he poses any threat or danger. See, Miller, 356 F.Supp.3d

      at 484 (declaring that the “Government has failed to demonstrate

      a substantial fit between disarming Miller and protecting the

      community from crime.”).

85.   Plaintiff Miller desires to carry loaded, operable firearms,

      including a handgun, on his person and in motor vehicles, in

      public for all lawful purposes including self-defense and in case of

      confrontation, without being subjected to criminal sanction and

      the loss of liberty and rights under Defendant’s laws and further

      desires to obtain a license to carry firearms to lawfully do as

      much.

       The Controlling Constitutional Text, and the History
                 and Tradition that Informs It

86.   The United States Constitution guarantees “the right of the

      people to keep and bear Arms.” U.S. CONST. AMEND. II.

87.   The Fourteenth Amendment to the United States Constitution

      provides: “No state shall make or enforce any law which shall

      abridge the privileges or immunities of citizens of the United


                                     42
       Case 1:21-cv-00710-CCC Document 1 Filed 04/16/21 Page 43 of 64




      States; nor shall any state deprive any person of life, liberty, or

      property, without due process of law; nor deny to any person within

      its jurisdiction the equal protection of the laws.”

88.   The Second Amendment is fully applicable to the States through

      the Fourteenth Amendment. McDonald v. City of Chicago, 561

      U.S. 742, 750 (2010); id. at 805 (Thomas, J., concurring).

89.   “The very enumeration of the right [to keep and bear arms] takes

      out of the hands of government—even the Third Branch of

      Government—the power to decide on a case-by-case basis whether

      the right is really worth insisting upon.” Heller, 554 U.S. at 634.

      “Constitutional rights are enshrined with the scope they were

      understood to have when the people adopted them, whether or not

      future legislatures or (yes) even future judges think that scope too

      broad.” Id. at 634-35.

90.   In Heller, the Supreme Court also held that the Second Amendment

      “guarantee[s] the individual right to possess and carry weapons in

      case of confrontation.” Heller, 554 U.S. at 592.

91.   This is “ ‘a natural right which the people have reserved to

      themselves, confirmed by the Bill of Rights,’ ” Heller, 554 U.S. at



                                     43
       Case 1:21-cv-00710-CCC Document 1 Filed 04/16/21 Page 44 of 64




      594 (quoting A Journal of the Times: Mar. 17, NEW YORK

      JOURNAL, Supp. 1, Apr. 13, 1769).

92.   And the meaning of the right during the founding-era—which the

      high      court   has   commanded    must    still   control   today—

      “unambiguously” “refer[red] to the carrying of weapons outside of

      an organized militia.” Id. at 584. It is clear that, “[a]t the time of

      the founding, as now, to ‘bear’ meant to “carry.” Id.

93.   Heller commands that the fundamental right to bear arms for self-

      defense and in case of confrontation—as part and parcel of “the

      natural right of resistance and self-preservation,” Heller, 554 U.S.

      at 594—is of particular importance when it comes to ensuring

      citizens’ ability to carry handguns for such purposes, because the

      court has explicitly recognized the handgun as “the quintessential

      self-defense weapon” in this country and that any complete

      prohibition against their carry and use is necessarily invalid. Id.

      at 629.

94.   Heller mandates that the constitutionality of restrictions on the

      rights enshrined in the Second Amendment must be scrutinized

      under the text of the Constitution itself, looking to the history and



                                     44
       Case 1:21-cv-00710-CCC Document 1 Filed 04/16/21 Page 45 of 64




      tradition to inform its original public meaning. The high court has

      directed the analysis be “guided by the principle that ‘[t]he

      Constitution was written to be understood by the voters; its words

      and phrases were used in their normal and ordinary as

      distinguished from technical meaning.”’ Heller, 554 U.S. at 576

      (quoting United States v. Sprague, 282 U.S. 716, 731 (1931)). We

      look to “the historical background of the Second Amendment”

      because “it has always been widely understood that the Second

      Amendment, like the First and Fourth Amendments, codified a

      pre-existing right.” Id. at 592.

95.   The U.S. Supreme Court in Heller held that to “bear arms” means

      to “wear, bear, or carry … upon the person or in the clothing or in

      a pocket, for the purpose … of being armed and ready for offensive

      or defensive action in a case of conflict with another person.”

      Heller, 554 U.S. at 584 (quoting Muscarello v. United States, 524

      U.S. 125, 143 (1998)) (internal quotations omitted).

96.   Throughout American history, arms carrying was a right as to all

      peaceable citizens. Sometimes, it was even a duty. See e.g., David

      B. Kopel & Joseph G.S. Greenlee, The Second Amendment Rights



                                     45
       Case 1:21-cv-00710-CCC Document 1 Filed 04/16/21 Page 46 of 64




      of Young Adults, 43 S. Ill. U. L.J. 495, 573–577, 587 (2019) (listing

      statutes requiring arms carrying by members of the general public

      to travel, work in the fields, work on roads and bridges, attend

      church, and attend court).

97.   Historically, under the Constitution’s relevant history and

      tradition, only dangerous persons have been acceptably deprived

      of the right to bear arms. Peaceable persons have always been free

      to carry arms for self-defense and other lawful purposes. The

      tradition of disarming violent and otherwise dangerous persons

      was practiced from medieval England through mid-20th century

      America, but there is no tradition of disarming nonviolent people

      like Plaintiffs Suarez, Binderup, and Miller. See generally Joseph

      G.S. Greenlee, The Historical Justification for Prohibiting

      Dangerous Persons from Possessing Arms, 20 WYO. L. REV. 249

      (2020).

98.   The tradition of disarming violent and dangerous persons was

      practiced from medieval England through mid-20th century

      America, but there is no tradition of disarming nonviolent people




                                     46
       Case 1:21-cv-00710-CCC Document 1 Filed 04/16/21 Page 47 of 64




      like Plaintiffs Suarez, Binderup, and Miller, and those similarly

      situated. Id.

         The Defendant’s Impermissible Infringement of the
                        Right to Bear Arms

99.   The foregoing paragraphs are incorporated herein as if set forth in

      full.

100. As detailed above, nothing in the text itself nor the applicable

      history or tradition of the Second or Fourteenth Amendments

      supports the infringement and burdens that the enforcement of

      Defendant’s laws and policies impose on the ability of law-abiding

      citizens, like Plaintiffs and those similarly situated, to otherwise

      lawfully and peaceably transport and carry loaded and unloaded

      handguns for all lawful purposes, including self-defense in case of

      confrontation, in the exercise of their fundamental right to bear

      arms.

101. Defendant’s enforcement of his laws, regulations, policies, and

      customs individually and collectively amount to a total ban on the

      right of Plaintiffs, Plaintiffs’ members and supporters, and those

      who are similarly situated, to lawfully purchase a firearm at a

      Federal Firearms Licensee and carry or otherwise transport the


                                     47
      Case 1:21-cv-00710-CCC Document 1 Filed 04/16/21 Page 48 of 64




     firearm, whether loaded or unloaded, while on the public streets

     and public property, to their homes, businesses, or other lawful

     locations specified in ¶¶ 50, 66, 81, supra.

102. Moreover, Defendant’s enforcement of his laws, regulations,

     policies, and customs individually and collectively amount to a

     total ban on the right of Plaintiffs, Plaintiffs’ members and

     supporters, and those who are similarly situated, to carry or

     otherwise transport a firearm, they already own or otherwise

     lawfully possess, whether loaded or unloaded, while on the public

     streets and public property, to a range or other location providing

     for target shooting, to their business, or other lawful locations

     specified in ¶¶ 50, 66, 81, supra.

103. Furthermore, Defendant’s enforcement of his laws, regulations,

     policies, and customs individually and collectively amount to a

     total ban on the right of Plaintiffs, Plaintiffs’ members and

     supporters, and those who are similarly situated, to bear loaded,

     operable handguns on their person in public for all lawful

     purposes including self-defense and in case of confrontation, in




                                    48
      Case 1:21-cv-00710-CCC Document 1 Filed 04/16/21 Page 49 of 64




     public places, on public streets, sidewalks, and spaces, and in their

     motor vehicles.

104. Plaintiffs, Plaintiffs’ members and supporters, and those similarly

     situated are forced to choose between compliance with the law in

     order to avoid prosecution which, if convicted, would result in a

     lifetime prohibition on the exercise of their Second Amendment

     right and “unlawfully” carrying a firearm for self-defense as

     guaranteed by the Second Amendment of the United States

     Constitution.

                         COUNT ONE
               DEPRIVATION OF CIVIL RIGHTS
              RIGHT TO KEEP AND BEAR ARMS
       U.S. CONST., AMENDS. II AND XIV, 42 U.S.C. § 1983
                    (Plaintiffs v. Defendant)


105. The foregoing paragraphs are hereby incorporated herein as if set

     forth in full.

106. There is an actual and present controversy between the parties.

107. 42 U.S.C. § 1983 prohibits state actors from depriving a person of

     federal constitutional rights under color of state law.

108. The Second Amendment states that “the right of the people to

     keep and bear arms shall not be infringed.”


                                    49
      Case 1:21-cv-00710-CCC Document 1 Filed 04/16/21 Page 50 of 64




109. The Supreme Court has held that the right to keep and bear arms

     is a fundamental right, the core of which is for self-defense. Heller,

     554 U.S. at 581.

110. In Heller, the U.S. Supreme Court defined “bear arms” as to

     “wear, bear, or carry … upon the person or in the clothing or in a

     pocket, for the purpose … of being armed and ready for offensive

     or defensive action in a case of conflict with another person.” 554

     U.S. at 584.

111. In McDonald, the Supreme Court held that the Second

     Amendment is incorporated as applicable to the states through

     the Fourteenth Amendment. 561 U.S. at 791; Id. at 806 (Thomas,

     J., concurring).

112. The Supreme Court has made clear the Framers and ratifiers of

     the Fourteenth Amendment counted the right to keep and bear

     arms as among those fundamental rights necessary (i.e., essential)

     to our system of ordered liberty, McDonald, 561 U.S. at 778, 791,

     and as a privilege and immunity of citizenship, id. at 805

     (Thomas, J., concurring).




                                    50
      Case 1:21-cv-00710-CCC Document 1 Filed 04/16/21 Page 51 of 64




113. “The very enumeration of the [Second Amendment] right takes out

     of the hands of government … the power to decide on a case-by-

     case basis whether the right is really worth insisting upon.”

     Heller, 554 U.S. at 635 (emphasis in original).

114. The Second Amendment is not a “second-class right, subject to an

     entirely different body of rules than the other Bill of Rights

     guarantees,” McDonald, 561 U.S., at 780, and it cannot “be singled

     out for special—and specially unfavorable—treatment.” Id. at

     778–79.

115. Defendant’s laws, policies, enforcement practices, and customs

     challenged herein that individually and collectively violate the

     constitutional right to bear arms are not longstanding, have no

     historical pedigree, and are not rooted in our Nation’s traditions.

116. Defendant’s laws, policies, and enforcement practices prevent law-

     abiding individuals not prohibited from possessing or acquiring

     firearms from, inter alia,

        a. lawfully purchasing a firearm at a Federal Firearms

          Licensee and carrying or otherwise transporting the firearm,

          whether loaded or unloaded, while on the public streets and



                                    51
      Case 1:21-cv-00710-CCC Document 1 Filed 04/16/21 Page 52 of 64




          public property, to their homes, businesses, or other lawful

          locations specified in ¶¶ 50, 66, 81, supra;

       b. carrying or otherwise transporting a firearm, they already

          own or otherwise lawfully possess, whether loaded or

          unloaded, while on the public streets and public property, to

          a range or other location providing for target shooting, to

          their business, or other lawful locations specified in ¶¶ 50,

          66, 81, supra; and,

       c. carrying loaded, operable firearms on their person in public

          for all lawful purposes including self-defense and in case of

          confrontation, in public places, on public streets, sidewalks,

          and spaces, and in their motor vehicles.

117. Defendant’s laws, policies, and enforcement practices are more

     extensive than necessary and are not the least restrictive means

     of addressing the transport and carriage of firearms by persons

     who are disqualified from exercising Second Amendment rights

     under state and/or federal laws.

118. In Heller, the Supreme Court declared unconstitutional the

     District of Columbia’s laws that, inter alia, prevented Mr. Heller



                                    52
      Case 1:21-cv-00710-CCC Document 1 Filed 04/16/21 Page 53 of 64




     from having a handgun on his person that was “operable for the

     purpose of immediate self-defense.” 554 U.S. at 635.

119. By preventing individuals, like and including Plaintiffs, Plaintiffs’

     members and supporters, and others similarly situated to them,

     from bearing arms as they are constitutionally entitled, Defendant

     has violated the Plaintiffs’ rights protected under the Second and

     Fourteenth Amendments and denied them those arms for the

     purpose of immediate self-defense and all lawful purposes.

120. Plaintiffs, and other individuals like them, have been and will

     continue to be subject to the Defendant’s laws, policies, and

     enforcement practices which deny access to, exercise of, and

     violates their right to bear arms, including but not limited to the

     right to immediate self-defense in case of confrontation.

121. As detailed supra, nothing in the text itself nor the applicable

     history or tradition of the Second or Fourteenth Amendments

     supports the infringement and burdens that the enforcement of

     Defendant’s laws and policies impose on the ability of law-abiding

     citizens, like Plaintiffs and those similarly situated, to otherwise

     lawfully and peaceably transport and carry loaded and unloaded



                                    53
      Case 1:21-cv-00710-CCC Document 1 Filed 04/16/21 Page 54 of 64




     handguns for all lawful purposes, including self-defense in case of

     confrontation, in the exercise of their fundamental right to bear

     arms.

122. Defendant has and continues to enforce the Commonwealth’s laws

     pertaining to the keeping and bearing of firearms, including 18

     Pa.C.S. §§ 6106–6109.

123. Because of the Commonwealth’s laws and Defendant Evanchick’s

     enforcement of them, individual Plaintiffs, Plaintiff’s similarly

     situated members and supporters, and other similarly situated

     individuals cannot acquire a LTCF or lawfully transport or carry a

     loaded or unloaded firearm on their person and in their motor

     vehicles, in public, for lawful purposes including self-defense.

124. But for the Commonwealth’s laws and Defendant Evanchick’s

     enforcement of them, individual Plaintiffs, Plaintiff’s similarly

     situated members and supporters, and other law-abiding, typical

     individuals could apply for and be issued a LTCF.

125. Defendant’s individual and collective enforcement of his laws,

     regulations, policies, and enforcement practices amount to a total

     ban on the right of Plaintiffs, Plaintiffs’ members and supporters,



                                    54
      Case 1:21-cv-00710-CCC Document 1 Filed 04/16/21 Page 55 of 64




     and those who are similarly situated to bear loaded, operable

     handguns on their person in public for all lawful purposes

     including self-defense and in case of confrontation, in public

     places, on public streets, sidewalks, and spaces, and in their motor

     vehicles.

126. Plaintiffs, Plaintiffs’ members and supporters, and those similarly

     situated are forced into the untenable position of choosing

     between compliance with the law in order to avoid prosecution

     which, if convicted, would result in a lifetime prohibition on the

     exercise of their Second Amendment right and “unlawfully”

     transporting and carrying a firearm for self-defense as guaranteed

     by the Second Amendment of the United States Constitution.

127. Defendant’s laws and enforcement policies, practices, and customs

     preventing legally and constitutionally eligible individuals from

     lawfully purchasing a firearm at a Federal Firearms Licensee and

     carrying or otherwise transporting the firearm, whether loaded or

     unloaded, while on the public streets and public property, to their

     homes, businesses, or other lawful locations specified in ¶¶ 50, 66,




                                    55
      Case 1:21-cv-00710-CCC Document 1 Filed 04/16/21 Page 56 of 64




     81, supra, violates the enumerated, fundamental, individual right

     to bear arms.

128. Defendant’s laws and enforcement policies, practices, and customs

     preventing legally and constitutionally eligible individuals from

     carrying or otherwise transporting a firearm, they already own or

     otherwise lawfully possess, whether loaded or unloaded, while on

     the public streets and public property, to a range or other location

     providing for target shooting, to their business, or other lawful

     locations specified in ¶¶ 50, 66, 81, supra, violates the

     enumerated, fundamental, individual right to bear arms.

129. Defendant’s laws and enforcement policies, practices, and customs

     preventing legally and constitutionally eligible individuals from

     bearing loaded, operable handguns on their person in public for all

     lawful   purposes    including      self-defense   and   in   case   of

     confrontation, in public places, on public streets, sidewalks, and

     spaces, and in their motor vehicles violates the enumerated,

     fundamental, individual right to bear arms.




                                    56
      Case 1:21-cv-00710-CCC Document 1 Filed 04/16/21 Page 57 of 64




130. Defendant has and will continue to enforce his laws, policies,

     practices, and customs against Plaintiffs, Plaintiffs’ members and

     supporters and similarly situated persons.

131. Plaintiffs reasonably fear that Defendant will enforce against

     them his laws and Defendant’s related enforcement policies,

     practices, and customs.

132. Plaintiffs thus seek declaratory and permanent injunctive relief,

     as this action involves matters of substantial public interest.

133. The Second and Fourteenth Amendments to the United States

     Constitution guarantee citizens of States their fundamental right

     to keep and bear arms, both in the home and in public places,

     including but not limited to while on public streets, sidewalks, and

     spaces or in a motor vehicle.

134. The keeping and bearing of arms is a fundamental right that is

     necessary to our system of ordered liberty, and is additionally a

     privilege and immunity of citizenship, protected by the Fourteenth

     Amendment.

135. The right to keep and bear arms includes, but is not limited to, the

     right of individuals to acquire, keep, carry, and transport loaded



                                     57
      Case 1:21-cv-00710-CCC Document 1 Filed 04/16/21 Page 58 of 64




     and unloaded, operable handguns on their person in public for all

     lawful   purposes    including      self-defense   and   in   case   of

     confrontation, in public places, on public streets, sidewalks, and

     spaces, and in their motor vehicles.

136. Plaintiffs Suarez, Binderup, and Miller are law-abiding citizens

     who are not disqualified from exercising their rights under the

     Second Amendment.

137. Plaintiffs Suarez, Binderup, and Miller desire to obtain a LTCF so

     that they would be exempt from the restrictions, criminal

     sanctions, and penalties imposed by Pa.C.S. §§ 6106–6108, and

     thus lawfully carry or otherwise transport a loaded or unloaded,

     operable handgun on their person, in public and in motor vehicles,

     for self-defense and all lawful purposes.

138. Plaintiffs Suarez, Binderup, and Miller meet all the eligibility

     requirements for the issuance of a LTCF except that of 18 Pa.C.S.

     § 6109(e)(1)(viii), which Defendant is enforcing against them and

     others like them.

139. Plaintiffs Suarez, Binderup, and Miller, Plaintiff’s members and

     supporters, and those similarly situated to them, wish to exercise



                                    58
      Case 1:21-cv-00710-CCC Document 1 Filed 04/16/21 Page 59 of 64




     their fundamental, individual right to bear arms and would, but

     for Defendant’s laws, policies, and enforcement practices and

     reasonable fear of enforcement, including but not limited to arrest,

     prosecution, loss of liberty, and lifetime loss of their enumerated

     right to keep and bear arms should they be convicted of an offense

     under 18 Pa.C.S. §§ 6106, 6107, and/or 6108.

140. Defendant is, by and through his laws, regulations, policies, and

     enforcement practices, singling out the fundamental, individual

     right to keep and bear arms for “special—and specially

     unfavorable—treatment.” McDonald, 561 U.S. at 779.

141. Plaintiffs Suarez, Binderup, and Miller, Plaintiff’s members and

     supporters, and similarly situated members of the public who do

     not currently possess a valid LTCF, cannot lawfully carry or

     otherwise transport firearms in any manner (i.e., openly or

     concealed) nor engage in the various activities discussed supra.

142. Plaintiffs Suarez, Binderup, and Miller wish to, but have been

     forced to abstain from, carrying or otherwise transporting a loaded

     or unloaded, operable handgun on their person, in public and in

     motor vehicles, in case of confrontation, and for the purpose of



                                    59
      Case 1:21-cv-00710-CCC Document 1 Filed 04/16/21 Page 60 of 64




     immediate    self-defense,     for   fear   of   arrest,   prosecution,

     incarceration, and/or fine under Defendant’s laws and their

     enforcement of them.

143. Plaintiffs Suarez, Binderup, and Miller reasonably fear arrest and

     prosecution for exercising their rights by carrying or otherwise

     transporting a loaded or unloaded, operable handgun on their

     person outside the home, in public, because of the Defendant’s

     laws, policies, and active enforcement of them.

144. Defendant is responsible for the formulation, issuance, and/or

     implementation of the Commonwealth’s laws, policies, practices,

     and customs at issue in this case.

145. Defendant    has    enforced     and   continues     to    enforce   the

     Commonwealth’s laws, policies, customs, and practices against

     Plaintiffs and is in fact presently enforcing and threatening to

     enforce the challenged laws, policies, customs, and practices

     against Plaintiffs and others like them.

146. Plaintiffs FPC and SAF have an associational interest in

     defending and asserting the rights of their members and similarly




                                     60
      Case 1:21-cv-00710-CCC Document 1 Filed 04/16/21 Page 61 of 64




     situated members of the public against Defendant’s laws, policies,

     and enforcement practices.

147. Because of Defendant’s enforcement of the laws, regulations,

     policies, practices, and customs challenged herein, FPC and SAF

     have suffered and continues to suffer a diversion of resources to

     identify and/or counteract the unlawful actions, as well as a

     frustration of their organization’s mission.

148. Defendant’s laws, policies, and enforcement practices target and

     impact normal, legally eligible adults who are constitutionally

     entitled to bear, carry, and lawfully use arms for all lawful

     purposes, including self-defense, in public.

149. Defendants, individually and collectively, and under color of State

     law at all relevant times, have deprived the fundamental

     constitutional rights, privileges, and immunities of citizenship of

     adult persons in the Commonwealth of Pennsylvania, including

     Plaintiffs Suarez, Binderup, and Miller, all similarly situated

     members and supporters of Plaintiff FPC and SAF, and all other

     similarly situated individuals, through their enforcement and

     implementation of the Commonwealth’s laws and regulations.



                                    61
      Case 1:21-cv-00710-CCC Document 1 Filed 04/16/21 Page 62 of 64




150. Plaintiffs have incurred nominal damages, attorney fees, and costs

     as a direct result of Defendant’s laws and policies, and their

     enforcement of them, as well as filing and prosecuting the present

     action.

151. 42 U.S.C. § 1983 creates a cause of action against state and local

     government     actors   who      deprive   individuals       of   federal

     constitutional rights under color of state law.

152. Defendant’s laws, policies, practices, customs, and ongoing

     enforcement of them violate the rights of Suarez, Binderup, and

     Miller, Plaintiff’s members and supporters, and similarly situated

     members of the public, are thus causing injury and damage

     actionable under 42 U.S.C. § 1983.

                       PRAYER FOR RELIEF

     WHEREFORE,         Plaintiffs    respectfully     requests    that   this

Honorable Court enter judgment in their favor and against Defendant,

as follows:

a)   A declaratory judgment that Defendant’s laws, regulations,

     policies, enforcement practices, and actions individually and/or

     collectively prevent Plaintiffs, Plaintiffs’ members and supporters,



                                     62
      Case 1:21-cv-00710-CCC Document 1 Filed 04/16/21 Page 63 of 64




     and similarly situated individuals who are not disqualified from

     exercising Second Amendment rights, from carrying or otherwise

     transporting loaded and unloaded, operable firearms in public on

     their person and in their motor vehicles, for all lawful purposes

     including self-defense, and thus violate the right to keep and bear

     arms protected under Second and Fourteenth Amendments to the

     United States Constitution;

b)   An order permanently restraining and enjoining Defendant and

     his officers, agents, servants, employees, all persons in concert or

     participation with them, and all who have notice of the injunction,

     from    enforcing    Defendant’s    laws,    regulations,    policies,

     enforcement practices, and actions that individually and/or

     collectively prevent Plaintiffs, Plaintiff’s members and supporters,

     and similarly situated individuals who are not disqualified from

     exercising Second Amendment rights, from carrying or otherwise

     transporting loaded and unloaded, operable firearms in public on

     their person and in their motor vehicles, for all lawful purposes

     including self-defense;




                                    63
      Case 1:21-cv-00710-CCC Document 1 Filed 04/16/21 Page 64 of 64




c)   All other and further legal and equitable relief, including

     injunctive relief, against Defendants as necessary to effectuate the

     Court’s judgment, and/or as the Court otherwise deems just and

     equitable; and,

d)   Attorney’s fees and costs pursuant to 42 U.S.C. § 1988 and any

     other applicable law.

                                     Respectfully Submitted,



                                    _____________________________
                                    Joshua Prince, Esq.
                                    Attorney Id. No. 306521
                                    CIVIL RIGHTS DEFENSE FIRM, P.C.
                                    646 Lenape Road
                                    Bechtelsville, PA 19505
                                    (888) 202-9297 ext 81114
                                    (610) 400-8439 (f)
                                    Joshua@Civilrightsdefensefirm.com

                                     Adam Kraut, Esq.
                                     Attorney Id. No. 318482
                                     FIREARMS POLICY COALITION
                                     1215 K Street, 17th Floor
                                     Sacramento, CA 95814
                                     (916) 476-2342
                                     Akraut@fpclaw.org




                                    64
